DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments, filed on 02/10/2021, have been entered and made of record. Claims 12, 18 and 25 are withdrawn from further consideration. Claim 31 is added. Claims 1-31 are pending.

In view of the Applicants' amendment, the objection to the title is hereby withdrawn.

Response to Arguments
2.	Applicant's arguments with respect to the independent claims 1, 15, 21 and 26 have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-9, 11, 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fordham (US2018/0328717) in view of Mandelli (US2016/0037070).


Regarding claim 1, Fordham discloses a sensor module (Figs. 3A/B: 304, 306) comprising:
a collar (Fig. 2: Front structure 214, 222) configured to be attached to a camera module (Fig. 2:202,  210, 212; Fig. 3A/B: 115) for a user device (Figs. 1A/B), wherein the collar includes:
a first opening (Fig. 2: 204) that is configured to align with an aperture of a camera of the camera module (Fig. 2: 212; [0047]: "Bore 204 is sized to receive a lens cover 210, at least one lens 212 of an example lens stack, and at least one image sensor"), and
a second opening (Fig. 2: 206, 208); and
a sensor embedded in the collar ([0069; 0084]: Fig. 3A/B: 304 and 306 are placed in the depression 206/208 of collar 214), wherein the sensor is aligned with the second opening of the collar ([0052-0053; 0069; 0084]: "Depressions 206, 208 of housing 202 can be disposed on front surface 214. First depression 206 can be sized to receive a first sensor feature of an example proximity sensing device. Similarly, second depression 208 can be sized to receive a second sensor feature of the example proximity-sensing device").

In an analogous of art, Mandelli teaches an image sensor circuitry having an image sensor (Fig. 1A-2B: image sensor 1) and the at least one photosensors ([0032; 0106]: Fig. 1A-2B:: photo, proximate or gesture recognition sensors  2-5) fabricated atop a single piece of monolithic silicon. Mandelli teaches when the image sensing region outputs images, integrated circuit power may exceed 100 mW. Whereas in the mode in which the photosensing regions are used to monitor events, gestures, motion, integrated circuit power may be below 10 mW or electrical power consumed to operate photosensor is about 1mW or  less than 10mW (abstract; [0106; 0109; 0254]). In light of the teaching from Mandelli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham to include the 1mW or less than 10mW power consumed photo-sensor of Mandelli.  The modification thus provide a means to reduce power consumption when photosensing regions are used to monitor events, gestures, motion (Mandelli: [0106; 0109; 0254]).   

Regarding claim 3, Fordham discloses the sensor module of claim 1, wherein the first opening (Fig. 2: 204) is configured to receive a lens unit of the camera (Fig. 2 or 4: lens cover 210 or 212-416).  

Regarding claim 5, Fordham discloses the sensor module of claim 1, further comprising a light emitter configured to emit light into a field of view of the sensor, 

Regarding claim 6, Fordham discloses the sensor module of claim 1, further comprising a light emitter configured to emit light, wherein the light facilitates transmission of a communication signal associated with the user device ( [0007-0008; 0014-0015]: the received second wireless signal being associated with a camera’s transmitted first wireless signal; [0072-0075]: see emitter for emitting light, EM radio wave, IR light or photons/light waves).  

Regarding claim 7, Fordham discloses the sensor module of claim 1, wherein the sensor is included within a sensor attachment module that is embedded in the collar ([0069; 0084]: sensor 304/306 is attached at grooves, indentation or other surface configurations or placed at depression 206-208).  

Regarding claim 8, Fordham in view of Mandelli fails to explicitly disclose the sensor module of claim 7, wherein the sensor attachment module further includes at least one of a reflective device that is configured to redirect a field of view of the sensor or an optic device that is configured to define the field of view of the sensor.  
Official Notice is taken that it is well known and expected in the art to use reflective mirror to redirect a field of view to a more suitable image sensor positon or increase zoom range in more compact housing.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Fordham and Mandelli to include a reflective mirror 

Regarding claim 9, Fordham discloses the sensor module of claim 1, wherein a display-side surface of the collar, when the sensor module is installed within the user device ([0032-0040]: image sensor and proximate sensor are installed within camera phone 102A-102B or behind cover 120), is configured to be coplanar or beneath a plane of a display surface of the user device (See image opening and proximate sensor opening 104, 108, 114, 116 that are on the same plane with a display of camera phone 102A-B).  

Regarding claim 11, Fordham discloses the sensor module of claim 1, wherein the sensor is one of a plurality of sensors embedded in the collar (Fig. 2-3: See one of sensor 304/306 on one of depression 208/206 of collar 214) and the second opening is one of a plurality of sensor openings of the collar (Fig. 2: See one of depression 208/206), wherein the plurality of sensors are correspondingly aligned with the plurality of sensor openings (Fig. 2-3: See one of the sensor 304/306 that is aligned with one of depression 208/206).  

Regarding claim 13, Fordham discloses the sensor module of claim 1, wherein the sensor is further configured to capture an optical communication signal that is to be received by the user device ([0071]: sensor 304-306 includes optical signal probe, photon sensor/detector probe or other probe).  

Regarding claim 14, Fordham in view of Mandelli discloses the sensor module of claim 1, wherein the sensor is designed to use less power than the camera (Mandelli: abstract; [0106; 0109; 0254]).     

Regarding claim 21, Fordham discloses a communication module of a user device, the communication module comprising: 
a collar  (Fig. 2: Front structure 214, 222) configured to be attached to a camera module  (Fig. 2:202,  210, 212; Fig. 3A/B: 115) of the user device (Figs. 1A/B), wherein the collar includes: 
a plurality of openings (Fig. 2: 204, 206, 208), wherein a first opening (204), of the plurality of openings, is configured to align with an aperture of a camera of the camera module (Fig. 2: 212; [0047]: "Bore 204 is sized to receive a lens cover 210, at least one lens 212 of an example lens stack, and at least one image sensor"); 
a light emitter embedded in the collar ([0069; 0084]: Fig. 3A/B: 304 and 306 are placed in the depression 206/208 of collar 214; [0072-0075]: one of the sensor 304/306 can be any light emitters), wherein the light emitter is aligned with a second opening of the plurality of openings ([0052-0053; 0069; 0084]: "Depressions 206, 208 of housing 202 can be disposed on front surface 214. First depression 206 can be sized to receive a first sensor feature of an example proximity sensing device. Similarly, second depression 208 can be sized to receive a second sensor feature of the example proximity-sensing device"), and wherein the light emitter is configured to transmit light that includes a communication signal associated with the user device (([0007-0008; 
a sensor embedded in the collar ([0069; 0084]: Fig. 3A/B: 304 and 306 are placed in the depression 206/208 of collar 214; [0072-0075]: one of the sensor 304/306 can be any light receiver), wherein the sensor is aligned with the second opening of the collar ([0052-0053; 0069; 0084]: "Depressions 206, 208 of housing 202 can be disposed on front surface 214. First depression 206 can be sized to receive a first sensor feature of an example proximity sensing device. Similarly, second depression 208 can be sized to receive a second sensor feature of the example proximity-sensing device"), and wherein the sensor is configured to capture an optical communication signal that is to be received by the user device ([0002-0009; 0071-0073]: See receiver/ transceiver sensor 304-306 includes optical signal probe, photon sensor/detector probe or other probe). 
However, Fordham fails to disclose: “wherein the sensor consumes less than ten milliwatts (mW) of power”.
In an analogous of art, Mandelli teaches an image sensor circuitry having an image sensor (Fig. 1A-2B: image sensor 1) and the at least one photosensors ([0032; 0106]: Fig. 1A-2B:: photo, proximate or gesture recognition sensors  2-5) fabricated atop a single piece of monolithic silicon. Mandelli teaches when the image sensing region outputs images, integrated circuit power may exceed 100 mW. Whereas in the mode in which the photosensing regions are used to monitor events, gestures, motion, integrated circuit power may be below 10 mW or electrical power consumed to operate 

Regarding claim 22, Fordham discloses the communication module of claim 21, the light emitter is configured to emit light that enables the sensor to detect a user, a character, or an object ([0004; 0008; 0013; 0072]: proximate sensor detect present of object or proximity of object).  

Claims 2, 4, 15-17, 19-20, 23-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fordham in view of Mandelli and further in view of Wang (US2017/0353699).

Regarding claim 2, Fordham in view of Mandelli fails to disclose the sensor module of claim 1, wherein the sensor comprises a low- power sensor that facilitates an always-on detection capability.  
In an analogous of art, Wang teaches an always on image sensor 11 or auxiliary sensor that can be used to analyzed low-resolution image under low current or power consumption ([0027; 0051]). Furthermore, Wang teaches when a portable electronic device 1 is in the suspend state, the image sensor 11 in one aspect of the invention can 

Regarding claim 4, Fordham in view Mandelli discloses the sensor module of claim 1, wherein the camera comprises a high- resolution camera (Fordham: [0087]: image sensor 308 is at least 1000x1000 pixels). 
However, Fordham in view of Mandelli fails to explicitly disclose: “the sensor comprises a low-resolution camera”.  
In an analogous of art, Wang teaches an always on image sensor 11 or auxiliary sensor that can be used to analyzed low-resolution image under low current or power consumption ([0027; 0051]). Furthermore, Wang teaches when a portable electronic device 1 is in the suspend state, the image sensor 11 in one aspect of the invention can be still turned on to constantly capture a series images, e.g. the environmental images named a first image, outside of the body 21 and to detect whether or not any face image information exists in the first image ([0027]).  In light of the teaching from Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham and Mandelli to include a low resolution image sensor.  The modification thus provide a means to analyze low  

Regarding claim 15, Fordham discloses a camera module for a user device, the camera module comprising: 
a camera (Fig. 1-3: camera 115), wherein the camera comprises: 
an aperture (Fig. 2: 204), and a lens unit that includes a lens (Fig. 2: 212); 
a structure configured to support the camera (Fig. 1A-1B: See camera phone body 102A-102B structures that cover camera sensor system 115 or [0046]: housing 202 of Fig. 2); and 
a sensor (Fig. 3A/B: 304, 306), -4-PATENT U.S. Patent Application No. 16/521,222 Attorney Docket No. 0097-0749/191588wherein the sensor is attached to the structure ([0052-0053; 0069; 0084]: sensor 304/306 is attached at grooves, indentation or other surface configurations or placed at depression 206-208 of collar or front housing surface 214).
However, Fordham fails to disclose: “wherein the sensor consumes less than ten milliwatts (mW) of power”.
In an analogous of art, Mandelli teaches an image sensor circuitry having an image sensor (Fig. 1A-2B: image sensor 1) and the at least one photosensors ([0032; 0106]: Fig. 1A-2B:: photo, proximate or gesture recognition sensors  2-5) fabricated atop a single piece of monolithic silicon. Mandelli teaches when the image sensing region outputs images, integrated circuit power may exceed 100 mW. Whereas in the mode in which the photosensing regions are used to monitor events, gestures, motion, 
However, Fordham in view of Mandelli fails to explicitly disclose the sensor is: “always-on detection capability”.
 In an analogous of art, Wang teaches an always on image sensor 11 or auxiliary sensor that can be used to analyzed low-resolution image under low current or power consumption ([0027; 0051]). Furthermore, Wang teaches when a portable electronic device 1 is in the suspend state, the image sensor 11 in one aspect of the invention can be still turned on to constantly capture a series images, e.g. the environmental images named a first image, outside of the body 21 and to detect whether or not any face image information exists in the first image ([0027]).  In light of the teaching from Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham and Mandelli to include a low resolution image sensor.  The modification thus provide a means to analyze low  resolution image and  constantly capture environment image with low current or power consumption (Wang: [0027; 0051]).   



a collar (Fig. 2: Front structure 214, 222) configured to be attached to the structure (Fig. 2:202,  210, 212; Fig. 3A/B: 115), wherein the collar includes: 
a first opening (Fig. 2: 204) that is aligned with the aperture (Fig. 2: 212; [0047]: "Bore 204 is sized to receive a lens cover 210, at least one lens 212 of an example lens stack, and at least one image sensor"), and 
a second opening(Fig. 2: 206, 208); and 
wherein the sensor is embedded in the collar ([0069; 0084]: Fig. 3A/B: 304 and 306 are placed in the depression 206/208 of collar 214), wherein the sensor is aligned with the second opening of the collar ([0052-0053; 0069; 0084]: "Depressions 206, 208 of housing 202 can be disposed on front surface 214. First depression 206 can be sized to receive a first sensor feature of an example proximity sensing device. Similarly, second depression 208 can be sized to receive a second sensor feature of the example proximity-sensing device").  

Regarding claim 17, Fordham discloses the camera module of claim 16, wherein the first opening (Fig. 2: 204) is configured to receive the lens unit (Fig. 2-4: see lens 212).  

Regarding claim 19, Fordham in view of Mandelli and further in view of Wang discloses the camera module of claim 15, wherein the sensor comprises a low- power sensor that facilitates the always-on detection capability (Mandelli: abstract; [0254]; 

Regarding claim 20, Fordham in view of Mandelli and further in view of Wang discloses the camera module of claim 15, wherein the camera comprises a high- resolution camera (Fordham: [0087]: image sensor 308 is at least 1000x1000 pixels) and the sensor comprises a low-resolution camera (Wang: [0027; 0051]: low resolution image captured by auxiliary camera or camera 11).   

Regarding claim 23, Fordham in view of Mandelli fails to explicitly disclose the communication module of claim 21, wherein the sensor comprises a low-power sensor that facilitates an always-on detection capability.  
 In an analogous of art, Wang teaches an always on image sensor 11 or auxiliary sensor that can be used to analyzed low-resolution image under low current or power consumption ([0027; 0051]). Furthermore, Wang teaches when a portable electronic device 1 is in the suspend state, the image sensor 11 in one aspect of the invention can be still turned on to constantly capture a series images, e.g. the environmental images named a first image, outside of the body 21 and to detect whether or not any face image information exists in the first image ([0027]).  In light of the teaching from Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham and Mandelli to include a low resolution image sensor.  The modification thus provide a means to analyze low  

Regarding claim 24, Fordham in view of Mandelli discloses the communication module of claim 21, wherein the camera comprises a high-resolution camera (Fordham: [0087]: image sensor 308 is at least 1000x1000 pixels). 
However, Fordham in view of Mandelli fails to explicitly disclose the sensor comprises a low-resolution camera.  
In an analogous of art, Wang teaches an always on image sensor 11 or auxiliary sensor that can be used to analyzed low-resolution image under low current or power consumption ([0027; 0051]). Furthermore, Wang teaches when a portable electronic device 1 is in the suspend state, the image sensor 11 in one aspect of the invention can be still turned on to constantly capture a series images, e.g. the environmental images named a first image, outside of the body 21 and to detect whether or not any face image information exists in the first image ([0027]).  In light of the teaching from Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham and Mandelli to include a low resolution image sensor.  The modification thus provide a means to analyze low  resolution image and  constantly capture environment image with low current or power consumption (Wang: [0027; 0051]).   

Regarding claim 26, Fordham discloses a user device comprising: 

an aperture (Fig. 2: 204), and a lens unit that includes a lens (Fig. 2 and 4: 212); and 
a sensor module comprising: -7-PATENT U.S. Patent Application No. 16/521,222 
Attorney Docket No. 0097-0749/191588 a collar (Fig. 2: Front structure 214, 222) configured to be attached to the camera module (Fig. 2:202,  210, 212; Fig. 3A/B: 115), wherein the collar includes: 
a first opening (Fig. 2: 204) that is configured to align with the aperture of the camera (Fig. 2: 212; [0047]: "Bore 204 is sized to receive a lens cover 210, at least one lens 212 of an example lens stack, and at least one image sensor"),  and 
a second opening (Fig. 2: 206, 208);  and 
a sensor, wherein the sensor is embedded in the collar ([0069; 0084]: Fig. 3A/B: 304 and 306 are placed in the depression 206/208 of collar 214), and aligned with the second opening of the collar ([0052-0053]: "Depressions 206, 208 of housing 202 can be disposed on front surface 214. First depression 206 can be sized to receive a first sensor feature of an example proximity sensing device. Similarly, second depression 208 can be sized to receive a second sensor feature of the example proximity-sensing device").
However, Fordham fails to disclose: “wherein the sensor consumes less than ten milliwatts (mW) of power”.
, integrated circuit power may exceed 100 mW. Whereas in the mode in which the photosensing regions are used to monitor events, gestures, motion, integrated circuit power may be below 10 mW or electrical power consumed to operate photosensor is about 1mW or  less than 10mW (abstract; [0106; 0109; 0254]). In light of the teaching from Mandelli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham to include the 1mW or less than 10mW power consumed photo-sensor of Mandelli.  The modification thus provide a means to reduce power consumption when photosensing regions are used to monitor events, gestures, motion (Mandelli: [0106; 0109; 0254]).   
However, Fordham in view of Mandelli fails to explicitly disclose the sensor is “a sensor with an always-on detection capability”.
In an analogous of art, Wang teaches an always on image sensor 11 or auxiliary sensor that can be used to analyzed low-resolution image under low current or power consumption ([0027; 0051]). Furthermore, Wang teaches when a portable electronic device 1 is in the suspend state, the image sensor 11 in one aspect of the invention can be still turned on to constantly capture a series images, e.g. the environmental images named a first image, outside of the body 21 and to detect whether or not any face image information exists in the first image ([0027]).  In light of the teaching from Wang, it would 

Regarding claim 27, Fordham discloses a user device of claim 26, further comprising: a communication module ([0004, 0007-0010; 0014-0015; 0072]: see transmitter and transceiver) comprising: 
a light emitter embedded in the collar, wherein the light emitter is aligned with the second opening ([0075]: proximate sensor 302/304 can be one of IR, Em wave or light waves emitters. [0052-0053]: "Depressions 206, 208 of housing 202 can be disposed on front surface 214. First depression 206 can be sized to receive a first sensor feature of an example proximity sensing device. Similarly, second depression 208 can be sized to receive a second sensor feature of the example proximity-sensing device" ), and wherein the light emitter is configured to transmit light that includes a communication signal associated with the user device ([0007-0008; 0014-0015]: the received second wireless signal being associated with a camera’s transmitted first wireless signal; [0004; 0008; 0014; 0072]), wherein the communication module utilizes the sensor to capture an optical communication signal that is to be received by the user device ([0002-0009; 0071-0073]: See receiver/ transceiver sensor 304-306 includes optical signal probe, photon sensor/detector probe or other probe).  



Regarding claim 29, Fordham in view of Mandelli and further in view of Wang discloses the user device of claim 26, wherein the camera comprises a high- resolution camera (Fordham: [0087]: image sensor 308 is at least 1000x1000 pixels) and the sensor comprises a low-resolution camera (Wang: [0027; 0051]: low resolution image captured by auxiliary camera or camera 11).  

Regarding claim 30, Fordham in view of Mandelli and further Wang discloses the user device of claim 26, wherein the sensor is designed to use less power than the camera (Mandelli: [0106; 0109; 0254]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fordham in view of Mandelli and further in view of Jones (US2017/0220844).

Regarding claim 10, Fordham in view of Mandelli discloses the sensor module of claim 1, wherein, when the sensor module is installed within the user device (Fordham: [0032-0045]). 

In an analogous of art, Jones teaches an optical fingerprint sensor under a display (abstract) wherein an aperture layer, disposed beneath a plurality of display elements, configured to diffract light from the plurality of display elements reflected from the sensing region; and an image sensor, disposed beneath the aperture layer, wherein the image sensor is configured to detect the diffraction patterns of the diffracted light ([0009]). In light of the teaching from Jones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham and Mandelli to include an aperture and image sensor beneath display elements.  The modification thus provide a means to detect diffraction patterns of the diffracted light to capture fingerprint image (Jones: Abstract, [0009]).   

Allowable Subject Matter

Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 30, the prior art of Fordham discloses camera structures with different attached proximate or environmental sensors. The prior art of Mandelli  further in combination with: “wherein the sensor is separable from a base of the camera, wherein the sensor is in an offset position from the base of the camera, wherein the sensor module further comprises a reflecting device that redirects light towards the sensor, and wherein the light enters the second opening in a direction that is parallel relative to an axis of symmetry of the sensor module and is redirected in a direction that is perpendicular to the axis of symmetry of the sensor module”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/13/2021